                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-07208-JGB-MAA                                            Date: March 30, 2020
Title:       Rodney Lee Rollness v. Felipe Martinez, Jr.


Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Munoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why Respondent Has Failed to
                                        Appear in This Action

       On August 19, 2019, Petitioner initiated this action for a writ of habeas corpus. (“Petition,”
ECF No. 1.) On February 28, 2020, the Court served the Petition and other documents on
Respondent and ordered Respondent to appear and file a response to the Petition. (ECF No. 10.)
Respondent was ordered to appear within fourteen days after the date of the Order. (Id. at 2.) To
date, Respondent has not appeared.

        Respondent is ORDERED TO SHOW CAUSE why he has failed to appear or otherwise
engage in this action. Respondent must respond in writing to this Order to Show Cause no later than
May 29, 2020. Alternatively, the Order to Show Cause will discharge automatically upon the filing
a notice of appearance, a motion to dismiss, an answer, or a request for an extension of time
supported by a showing of good cause.

         It is so ordered.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
